DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 5/16/21022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12 are directed to determining commodities to recommend to a consumer based on determined aspects that affect the consumer’s decision to purchase a commodity, including facilitating interaction between consumers and businesses, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-12 recite a server comprising one or more interconnected servers, a CPU, and multiple databases. Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus).

Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which commodity recommendations are determined for a consumer, including through the facilitation of consumer-to-business interaction, in the following limitations:
receiving input from a using user, the input comprising one or more words and the input indicating a desired-commodity category; 
identifying within the input one or more keywords from among the one or more words comprising the input; 
determining picky-about items associated with the using user based on the keywords, the picky-about items being indicative of the using user's preferences with respect to commodity aspects that affect the using user's decision to purchase a commodity of a given desired-commodity category; 
determining a user type associated with the using user based on 1) the using user's picky-about items and 2) the using user's attributes, and 
identifying from within the commodity database one or more suggested commodities, the one or more suggested commodities being identified based on 1) the desired commodity category, 2) the identified keywords, and 3) the purchase history data stored in the member database for members having the same user type as the using user with respect to commodities of the same category as the desired-commodity category; and 
causing to be offered to the using user the one or more suggested commodities; 
the user type for the using user is determined based on the scores for the using user; and 
the scores for the using user are updated over time based on subsequently received and identified keywords.

The above-recited limitations establish a commercial interaction with a consumer to make a commodity recommendation and between a consumer and business to aid in the determination of the recommendation.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).


Claim 1 does recite additional limitations:  

a server system comprising one or more interconnected servers; and 
a CPU; 
wherein the server system includes 1) a member database storing therein member data, the member data including, with respect to each of a plurality of users of the information provision server, a user type, user attributes, and system interaction history including purchase history; and 2) a commodity database storing therein information pertaining to a plurality of commodities that are available for purchase via the information provision server; wherein the information provision server is configured to cause the CPU to execute steps including
storing the using user's user type in the member database;
wherein a set of scores is stored for each user stored within the member database, the scores being associated with picky-about items for a given user;

These additional elements merely amount to the general application of the abstract idea to a technological environment (“a server system…”, “a CPU”, etc.) and insignificant extra-solution activity (storing).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 240-250 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Storing and retrieving information in memory has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Claims 2-12 merely embellish the abstract idea and do not confer eligibility on the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, are rejected under 35 U.S.C. 103 as being unpatentable over Seth et al. (US 20150178371 A1, hereinafter Seth) in view of Kameoka et al. (US 7194546 B2, hereinafter Kameoka) and Dumontet et al. (US 20130339163 A1, hereinafter Dumontet).
Regarding Claim 1
Seth discloses an information provision server, comprising:  
a CPU (¶182: processors 805); 
wherein the server system includes 1) a member database storing therein member data, the member data including, with respect to each of a plurality of users of the information provision server, a user type, user attributes, and system interaction history including purchase history; (¶34 database 148) and 
wherein the information provision server is configured to cause the CPU to execute steps including 
receiving input from a using user of the information provision server, the input comprising one or more words and the input indicating a desired-commodity category (¶33, 50: customer engages in dialogue with agent to inquire about a type of product)
identifying within the input one or more keywords from among the one or more words comprising the input (¶36: mining engine uses customer words to predict customer intent)
determining picky-about items associated with the using user based on the keywords, the picky-about items being indicative of the using user's preferences with respect to commodity aspects that affect the using user's decision to purchase a commodity of a given desired-commodity category (¶51: customer type determined: “exploratory customer” vs. “focused customer”, i.e., whether customer is focused on specific aspects of a commodity/product or not)
determining a user type associated with the using user based on 1) the using user's picky-about items and 2) the using user's attributes, and storing the using user's user type in the member database (¶51: customer type determined: “exploratory customer” vs. “focused customer”, based on customer profile, which is stored in database 48)
identifying from within the commodity database one or more suggested commodities (¶50: products recommended based on determined customer intent), 
the one or more suggested commodities being identified based on 1) the desired commodity category (¶50: handsets recommended), 2) the identified keywords (¶36, 40: words in chat), and 
causing to be offered to the using user the one or more suggested commodities (¶50: headsets or related products recommended); 


Seth does not explicitly disclose:
a server system comprising one or more interconnected servers 
a commodity database storing therein information pertaining to a plurality of commodities that are available for purchase via the information provision server; 
the one or more suggested commodities being identified based on 3) the purchase history data stored in the member database for members having the same user type as the using user with respect to commodities of the same category as the desired-commodity category;
wherein a set of scores is stored for each user stored within the member database, the scores being associated with picky-about items for a given user; 
the user type for the using user is determined based on the scores for the using user; and 
the scores for the using user are updated over time based on subsequently received and identified keywords.

Kameoka teaches that it is known to include one or more interconnected servers (col. 2: 56-61), wherein a set of scores is stored for each user stored within the member database, the scores being associated with picky-about items for a given user (claim 1: numerical data for each member stored based on appropriate website preference), the user type for the using user is determined based on the scores for the using user (claim 1: numerical data indicates customer type); and the scores for the using user are updated over time based on subsequently received and identified interactions (claim 1: customer type value updated based on additional data) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Seth with the features of Kameoka, since such a modification would have provided a manner of provided appropriate information to a customer based on customer needs (col. 1: 38-50 of Kameoka).
	Dumontet teaches that it is known to include a commodity database storing therein information pertaining to a plurality of commodities that are available for purchase via the information provision server (¶50) and the one or more suggested commodities being identified based on 3) the purchase history data stored in the member database for members having the same user type as the using user with respect to commodities of the same category as the desired-commodity category (abstract, ¶44-50) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Seth with the features of Dumontet, since such a modification would have provided improved techniques for recommending food items to consumers (¶7 of Dumontet).

Regarding Claims 2-9, 12
Seth in view of Kameoka and Dumontet further discloses:
wherein the suggested commodities are offered to the using user in a ranked manner (Seth: ¶26; Dumontet: fig. 12C)
wherein the information provision server is further configured such that if the using user is a first-time user of the information provision server, the CPU causes the scores to determined by performing an initial diagnostic test (Kameoka: col. 9: 46-63)
wherein the user attributes include age and gender of the users stored within the member database (Seth: claim 31: demographics)
wherein the set of scores includes a score indicative of a given user's tendency to accept recommendations from the information provision server (Seth: ¶23: user type based on acceptance of recommendations)
wherein the information provision server is further configured to cause the CPU to execute steps including receiving responsive input from the using user in response to the one or more suggested commodities being offered to the using user, the responsive input comprising one or more responsive words; and identifying within the responsive input one or more responsive keywords from among the one or more responsive words (Seth: ¶36)
updating the one or more suggested commodities based on the responsive keywords; and causing to be offered to the using user the updated one or more suggested commodities (Seth: ¶36, 47, 50: mining engine mines information from chat words to update predictive model for recommendation options)
wherein the information provision server is further configured to cause the CPU to execute steps including pausing or terminating offering of suggested commodities to the using user based on time-related responsive keywords (Seth: ¶7: accepting or rejecting of recommendation; claim 29: cancellation)
wherein the information provision server is further configured to cause the CPU to execute steps including receiving a selection-indicating input indicating that the using user has selected a selected commodity from among the one or more suggested commodities; and storing in association with the using user, upon said pausing or terminating offering of suggested commodities, an identifier of the selected commodity (Seth: ¶7, 22: upon customer accepting recommendation, systems mines messages together data; Dumontet: ¶136)
wherein the information provision server is further configured to cause the CPU to execute steps including receiving a selection-indicating input indicating that the using user has selected a selected commodity from among the one or more suggested commodities; and in response to receipt of the selection-indicating input, causing to be provided to the using user information obtained from the commodity database relating to the selected commodity (Seth: ¶50)

2.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seth in view of Kameoka and Dumontet as applied to claim 6 above, and further in view of Vijayaraghavan et al. (US 20130268468 A1, hereinafter Vijay).
Seth in view of Kameoka and Dumontet discloses the claimed invention except for:
wherein the information provision server is further configured to cause the CPU to execute steps including receiving a selection-indicating input indicating that the using user has selected a selected commodity from among the one or more suggested commodities; determining whether the using user wishes to defer purchasing the selected commodity; and storing in association with the using user, upon determining that the using user wishes to defer purchasing the selected commodity, an identifier of the selected commodity.
wherein whether the using user wishes to defer purchasing the selected commodity is based on time-related responsive keywords.

Vijay teaches that it is known to include deferring the purchase of a selected commodity based on the results of a chat with a customer (at least ¶8) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Seth in view of Kameoka and Dumontet with the features of Vijay, since such a modification would have alleviated the high cost of missing a customer interest (¶8 of Vijay).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams (US 20140279250 A1) discloses systems and methods for identifying and delivering tailored content based upon a service dialog, including analyzing the words contained in a dialog to make recommendations to a user.
Wooten, III et al. (US 20120158516 A1) discloses systems and methods for context, community, and user based determination, targeting, and display of relevant sales channel content, including determination of appropriate content based on a user type.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/           Primary Examiner, Art Unit 3625